Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2. 	This is in response to the communication filed on 05/03/2022 were pending in the application. Claims 1-9, 11-17, 19-20, 24-25, and 33-36 have been allowed. Claims 1, 17, 25 are independent claims. Claims 33-36 are new and Claims 10, 18, 21-23, 26-32 are cancelled. 

Allowable Subject Matter
3. 	The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). The grounds of claim rejection were reconsidered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks filed 05/03/2022, page no.  8-12), as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

4. 	The following is an examiner’s statement of reasons for allowance:
 	Claims 1-9, 11-17, 19-20, 24-25, and 33-36 have been allowed.

5. 	The closest prior art of record Kohiyama (US Patent Publication 2015/0195258 A1) discloses a first control circuit provided external to the secure module and configured to input encrypted data to the secure module through a first communication channel. The secure module includes memory, a second control circuit, and an input unit. The memory is configured not to allow the first control circuit to read and write data therefrom and thereto and to store a key for decrypting the encrypted data. The second control circuit is configured to decrypt the encrypted data using the key and output the decrypted data to the first control circuit through the first communication channel. 
	“a dedicated communication channel for communication between the first processor and the second processor, wherein the first processor is further configured to: receive the key through the dedicated communication channel” and “perform the security operation based on the key, wherein the security operation includes performing an encryption using the key or performing a decryption using the key” as recited in claim 1 are not taught by the prior art in conjunction with other entire claim limitations no specifically recited in the quotes. 
	Thus, for at least the foregoing reasons, the prior arts of record do not teach the present invention as set forth in the independent claims. Similar reasons are applied for other independent claims 14 and 25. 

6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner Art Unit 2433
	

/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433